          Case 19-40280            Doc 26       Filed 05/03/19 Entered 05/04/19 01:00:25                         Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 District of Massachusetts
In re:                                                                                                     Case No. 19-40280-cjp
John A. Johnson                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0101-4                  User: corc                         Page 1 of 1                          Date Rcvd: May 01, 2019
                                      Form ID: pdf012                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 03, 2019.
db             +John A. Johnson,   90 Mendon St,   Bellingham, MA 02019-1599

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 03, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 1, 2019 at the address(es) listed below:
              David M. Nickless   dnickless@npolegal.com, dnickless@ecf.axosfs.com
              John M. Wozniak   on behalf of Debtor John A. Johnson attywozniak@wozniaklawgroup.com,
               wendy@wozniaklawgroup.com
              Richard King    USTPRegion01.WO.ECF@USDOJ.GOV
                                                                                            TOTAL: 3
Case 19-40280   Doc 26   Filed 05/03/19 Entered 05/04/19 01:00:25   Desc Imaged
                         Certificate of Notice Page 2 of 2
